237 Ga. 610 (1976)
229 S.E.2d 419
HILL
v.
THE STATE.
31128.
Supreme Court of Georgia.
Argued May 12, 1976.
Decided September 28, 1976.
*611 John Thomas Chason, Katherine Davison Arrington, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, Staff Assistant Attorney General, for appellee.
GUNTER, Justice.
Appellant Hill has come here for review of his convictions for murder, armed robbery, and motor vehicle theft. He has enumerated five errors, all of which are without merit; and we affirm the judgment below.
1. Appellant complains that he was denied a fair trial because of the trial court's charge on the law of "flight and similar acts." This enumerated error has no merit; there was evidence to support the charge given; and the charge as given was not erroneous. Lewis v. State, 200 Ga. 388 (37 SE2d 405) (1946); Luke v. State, 183 Ga. 302 (188 SE 542) (1936); and Fulford v. State, 221 Ga. 257 (144 SE2d 370) (1965).
2. Appellant contends that he was denied a fair trial because of the introduction into evidence of a confession which was the result of unlawful police activity. The confession complained of in this enumeration is that of another party, a minor. Furthermore, the record shows that this confession was not introduced into evidence. This enumerated error has no merit.
3. Appellant next contends that his own incriminating statement was not freely and voluntarily given and was erroneously admitted into evidence by the trial judge. A Jackson-Denno hearing was held by the trial judge, and he ruled the incriminating statement admissible. We have reviewed the transcript, and this enumerated error has no merit. High v. State, 233 Ga. 153 (210 SE2d 673) (1975).
4. The last two enumerated errors complain of the armed robbery conviction and the motor vehicle theft conviction. Both of them are clearly without merit and do not require treatment in this opinion.
Judgment affirmed. All the Justices concur.